Citation Nr: 0312551	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed lung disease, 
including as due to exposure to asbestos.  




REPRESENTATION

Appellant represented by:	AMVETS







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1947 to 
January 1950.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 RO decision, which denied service 
connection for lung disease, claimed as due to exposure to 
asbestos.  

In August 2000, the veteran requested a hearing before a 
Veterans Law Judge in Washington, D.C.  In statements of 
November and December 2000, the veteran canceled a hearing 
that was scheduled for December 2000.  

In April 2001, the Board remanded the case to the RO for 
additional development.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDING OF FACT

The medical evidence does not show that the veteran's current 
lung disease, diagnosed as chronic obstructive pulmonary 
disease many years after service, is related to exposure to 
asbestos, or any other incident, during his period of active 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a lung disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty in the Navy from September 
1947 to January 1950.  The service medical records show no 
complaints, clinical findings, or diagnosis of any lung 
disability.  The veteran's respiratory system was normal on 
physical examinations for enlistment and separation purposes, 
in September 1947 and January 1950, respectively.  A chest X-
ray study in January 1950 was negative.  

The service personnel records and other corroborative 
evidence shows that the veteran served aboard the USS 
GREENWOOD from January 1948 to January 1950.  Additional 
records in the record indicate the history of the USS 
GREENWOOD and the veteran's military occupational specialty as 
a CS or commissaryman.  

On an October 1987 private report of a chest X-ray study of 
the veteran, M. S. Lapayowker, M.D., indicated that bilateral 
pleural thickening was evident, which was most likely due to 
asbestos exposure.  The doctor felt that further pulmonary 
function studies were in order, in view of the veteran's 
complaint of shortness of breath.  

In a February 1989 letter, Christopher Beetel, M.D., 
indicated that he saw the veteran the previous month in order 
to determine if there was evidence of asbestos involvement of 
his lungs or pleura.  The doctor cited to a January 1989 CT 
scan of the veteran's chest.  The report of that CT scan 
indicated that the veteran's pleura were not thickened and 
that there were no lung nodules.  He also noted that 
pulmonary function tests showed a severe obstructive defect, 
with a significant reduction of vital capacity over the 
intervening 15 or so years.  

The records submitted by the veteran, dated in 1990, indicate 
that he was part of a class action suit by steelworkers 
against a private company to obtain compensation for 
disability due to asbestos exposure.  One of the documents 
indicates that the private company was a major supplier of 
asbestos to shipyards.  

In a February 1995 examination report (for Social Security 
disability purposes), Dr. Ronald Krol indicated that the 
veteran complained of progressive shortness of breath over 
the past five years.  It was noted that the veteran was a 
former cigarette smoker, having smoked heavily (2 packs per 
day) for 40 years and having quit in 1982.  

It was also noted that the veteran retired in 1982, after 
having worked 25 years as a heat treater and welder (the work 
notably involved laying hot items on asbestos paper and pipe 
that would create fumes, all done without wearing 
protection).  It was noted that the veteran had other brief 
jobs that did not involve asbestos exposure and that he had 
worked on a Navy ship for three years but did not recall any 
asbestos smoke or dust.  

Following evaluation, Dr. Krol diagnosed the veteran with 
severe obstructive airways disease.  He believed this chronic 
obstructive pulmonary disease (COPD) was a combination of 
emphysema and chronic bronchitis.  He also indicated that 
some crackles on examination were related to some 
bronchiectasis at the base rather than to his asbestos 
exposure.  

Dr. Krol added that he had reviewed the October 1987 X-ray 
report, which showed pleural plaques consistent with asbestos 
exposure (he stated that he did not have a recent chest X-ray 
report), but felt that the veteran's severe obstructive 
airways disease was a combination of his smoking and his fume 
and dust exposure at work.  

The records from the Social Security Administration indicate 
that, in May 1995, the veteran was awarded disability 
benefits based on a primary diagnosis of COPD.  

In March 1998, the RO received the veteran's claim of service 
connection for a lung disease, claimed as asbestosis.  He 
indicated that he incurred such disease while serving upon 
the USS GREENWOOD from January 1948 to January 1950.  

In April 1998, the RO received private medical treatment 
records of the veteran, dated from August 1981 to May 1997.  
The records show that, beginning in November 1994, the 
veteran had problems with breathing, shortness of breath, 
chest congestion, and coughing.  He was diagnosed with COPD 
and asthmatic bronchitis.  

In a May 1998 statement, the veteran indicated that, during 
service, he was in charge of food storage areas and 
refrigerator units on the USS GREENWOOD, where he believed 
that he had been exposed to asbestos (he stated that the 
pipes were insulated with asbestos).  He also noted his 
places of employment since his discharge from service, 
including the Parish Division of Dana from 1950 to 1982.  

On a May 1998 VA examination, the examiner reviewed the 
veteran's medical records, noting that a January 1989 CT scan 
of the chest revealed no pleural effusions and thus no 
evidence of asbestosis of the lungs.  The veteran complained 
of having a cough that was at times productive of clear 
sputum and shortness of breath on walking one block or a 
flight of stairs.  He took medication for chronic lung 
disease.  He underwent a physical examination.  A chest X-ray 
study showed no evidence of any asbestos type changes, and 
there was no pulmonary nodule or pleural thickening noted 
(the impression was COPD).  

It was noted that pulmonary function tests in April 1998 
indicated a severe obstructive lung defect.  The diagnosis 
was that of severe chronic obstructive lung disease secondary 
to excess smoking of approximately 80-pack years in his life.  
The examiner added that there was no evidence on physical 
examination or chest X-ray study review to substantiate any 
diagnosis of asbestosis.  

In a June 1998 decision, the RO denied service connection for 
lung disease, claimed as due to exposure to asbestos.

A December 1998 examination report from Berks Schuylkill 
Respiratory Specialists, LTD., indicates that the veteran 
reported having had shortness of breath since the 1970's, 
which had become progressively worse.  He reported a history 
of cigarette smoking of at most 1/2 pack a day and quitting in 
1982.  His employment history included that of working for 
30-35 years in heat treating and welding at Parish and 3 
years in the Navy both on deck and below deck where he 
reported receiving some asbestos exposure.  He underwent an 
examination, which included a chest X-ray study that revealed 
bilateral pleural plaques.  

The impression was that of severe obstructive airways 
disease.  The examiner stated that the etiology of his 
emphysema was multi-factorial, including his cigarette 
smoking, occupational exposure, and his asbestos history.  
The examiner stated that the veteran "certainly ha[d] 
significant asbestos exposure as indicated by the pleural 
plaquing on his chest xray."  

The private medical records indicate that, in January 1999, 
the veteran was placed on a portable oxygen system, which he 
would use continuously.  

On a February 1999 VA examination, the veteran reported that, 
in service, he had worked around asbestos pipes.  He 
indicated that he did well until 1982.  He stated that he had 
worked for the Parish-Dana Corporation, reportedly as a labor 
supervisor but doing some welding at times.  In 1982, he said 
that he noted worsening shortness of breath, which since 
progressed to the point where he was currently on continuous 
oxygen.  

The veteran underwent pulmonary function testing, which 
showed a severe obstructive lung defect.  A chest X-ray study 
did not show any evidence of pleural thickening, 
calcifications of the pleura, calcified plaques, or any 
pleural effusions.  The examiner stated that the chest X-ray 
study was consistent with severe COPD but not asbestosis.  

The examination diagnosis was that of severe COPD.  The 
examiner commented that the etiology of the veteran's 
disability was, as noted in the Berks Schuylkill Respiratory 
Specialist report, multi-factorial with cigarette smoking 
being the primary agent.  

The examiner could not comment on the veteran's occupational 
exposure because the examiner was not certain what occurred 
there, but did note that there would always be a question of 
how much asbestos exposure the veteran had in his occupation 
versus his service on the ship.  

In that regard, the examiner found an inconsistency in the 
record in regard to whether there was pleural plaquing in the 
veteran's chest, and the examiner stated that a final 
radiologic report was needed to answer this question.  (The 
chest X-ray report, which was subsequently received, states 
that there was no change since the May 1998 study, with no 
evidence of pleural based calcifications.)  

In a May 1999 letter, the veteran indicated that he was 
stationed aboard the USS GREENWOOD on or about January 1948, 
where he was assigned to the deck force and damage control 
unit, working on pipes covered with asbestos.  He indicated 
that, while the ship was docked for repairs of the pipes (and 
other welding repairs) at the Philadelphia Navy Yard in 1948 
or 1949, he lived on the ship and was further exposed to 
asbestos.  

The veteran added that he was assigned commissary duty, where 
most of his work was below deck in the area of the storerooms 
and refrigerator units.  He also indicated that, after 
service, he belonged to a union that sued companies supplying 
asbestos to the company he worked for.  He indicated that he 
received compensation as a result of the lawsuit.  

In January 2000, the veteran underwent two VA examinations.  
In the first, the diagnoses were those of severe COPD and 
asbestos exposure in the past.  The doctor advised that a 
pulmonary specialist should complete the evaluation.  An 
intervening chest X-ray study was unchanged from the previous 
one of February 1999.  

On the second examination, the VA examiner noted that the 
veteran was a heavy former smoker who had been on oxygen and 
triple inhalers since 1998.  Also, his history working on a 
ship in service and as a labor supervisor for a private 
corporation was noted.  

The veteran underwent a physical examination.  In February 
2000, further tests were completed.  A pulmonary function 
test showed a significant, severe, diffuse obstructive 
pattern.  A chest X-ray study showed clear lungs, no active 
infiltration or consolidation, and no pleural-based 
calcifications.  A CT scan of the chest showed clear lungs, 
without any signs of parenchymal disease, effusion, pleural 
thickening, or pleural calcification.  

The examination impression was that of severe COPD with 
increased Aa gradient and mild hypoxemia, most likely due to 
the years of cigarette smoking.  The examiner stated that 
there was also no evidence of asbestos-related disease in the 
lung parenchyma.  The examiner added that diffuse 
atherosclerotic disease and involvement of the left main 
coronary artery (as noted on CT scan) might contribute 
heavily to the degree of the dyspnea on top of the severe 
obstructive disease.  

The private medical records indicate that the veteran was 
hospitalized in March 2001 for his pulmonary disability and 
underwent additional pulmonary function testing (findings 
were compatible with the veteran's history of COPD).  

In April 2001, the Board remanded the case to the RO for 
additional development.  

The RO subsequently obtained VA outpatient records of the 
veteran, dated from April 2000 to February 2003, showing 
treatment for advanced COPD, chronic respiratory failure and 
chronic bronchitis.  

An August 2000 record indicates that the veteran reported 
having smoked at the rate of 1/2 to 3/4 pack of cigarettes per 
day for approximately 30 years, quitting in 1982 when he 
retired.  He stated that he was exposed to asbestos as a ship 
worker in the Navy in the late 1940s.  He also noted that he 
was a welder for most of his post-service life and retired 
from the steel mill after 30 years at age 52.  He reported 
progressive respiratory difficulties over the past 18 years.  

On an October 2002 VA examination, the veteran reported that 
he inhaled asbestos on a fairly regular basis over a one-year 
period while serving in the Navy when his crew repaired 
broken pipes and other equipment aboard his ship.  He stated 
that the repairs involved stripping asbestos insulation.  
Other pertinent history included that of smoking and working 
in a steel mill.  

The VA examiner (a pulmonologist) noted that, in July 2002, 
pulmonary function studies were performed, which showed 
severe obstructive ventilatory defect.  Also in July 2002, a 
chest X-ray study was conducted, which showed findings 
consistent with COPD, as well as some scarring at the lung 
bases (the examiner thought that there may be some pleural 
thickening particularly on the right side and some minor 
pleural calcification consistent with prior asbestosis).  

The assessment was that of multi-factorial respiratory 
failure with significant COPD.  The examiner stated that the 
veteran also had historical and perhaps X-ray evidence of 
prior asbestos exposure, which might also be playing a role 
in his current pulmonary impairment.  The examiner ordered an 
updated CT scan of the chest to clarify the X-ray findings 
that implied significant pulmonary asbestosis.  

In November 2002, the veteran underwent a CT scan of the 
chest.  The scan report, by two doctors, states that there 
was no radiologic evidence of asbestosis or other acute 
cardiopulmonary abnormality.  

The VA examiner in October 2002 furnished three addenda to 
his original examination report.  In November 2002, he cited 
to the CT scan report, showing no evidence of asbestosis.  In 
January 2003, he added that his clinical impression was that 
the veteran did not have significant asbestos-related lung 
disease.  

In February 2003, the VA examiner opined that, after 
reviewing the claims folder, the veteran's COPD was not 
related to his military service, but rather to his smoking 
and perhaps somewhat less to his exposure in the steel mill 
(private sector).  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in June 1998), Statement of the Case (in 
April 1999), and Supplemental Statements of the Case (in May 
1999, June 2000, and February 2003), the RO has notified him 
of the evidence needed to substantiate his claim.  

Further, in letters in August 2001 and April 2002, the RO 
informed the veteran of what information or evidence was 
needed from him and what the VA would do to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  

The RO has also sought and obtained examinations, to include 
those conducted in May 1998, February 1999, January 2000, and 
October 2002, regarding the issue at hand.  Additionally, the 
RO has provided the veteran with the opportunity for a 
hearing, but he canceled a hearing scheduled in December 2000 
at the Board in Washington, D.C.    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Court in McGinty v. Brown, 4 Vet. App. 428 (1993) 
observed that there had been no specific statutory guidance 
with regard to claims of service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  However, VA has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  VA recognizes that:

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).  

VA further recognizes the following:  high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to [asbestos] since it was used extensively in 
military ship construction.  Many of these people have only 
recently come to medical attention because the latent period 
varies from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).  

The veteran contends that he has a lung disease due to 
asbestos exposure that was incurred in service.  He asserts 
that he was exposed to asbestos while serving aboard a Navy 
ship that, at one time, was undergoing repairs of asbestos-
insulated pipes, and that such exposure led to the 
development of lung disease.  His service aboard the USS 
GREENWOOD is confirmed in the record.  His exposure to 
asbestos during service is thus plausible.  

There is no service medical evidence of complaints, clinical 
findings or diagnosis of a lung disorder.  It is not until 
October 1987, more than 37 years after his discharge from 
service, that there is objective medical evidence of a lung 
disorder.  At that time, a chest X-ray study reflected 
bilateral pleural thickening, which the examining physician 
indicated was most likely due to asbestos exposure.  

However, thickening of the veteran's pleura, or other 
evidence of asbestos exposure, was not shown by most of the 
subsequent X-ray studies and CT scans of the veteran's chest.  
A January 1989 private CT scan was negative.  A May 1998 VA 
X-ray study was negative.  

Although a December 1998 private X-ray study showed bilateral 
pleural plaques, which the examiner found was indicative of 
asbestos exposure, a VA X-ray study in February 1999 was 
negative for pleural thickening, calcifications, plaques or 
effusions.  

Moreover, VA X-ray studies and CT scan in January 2000 were 
negative.  Additionally, although a July 2002 VA X-ray study 
showed some scarring at the lung bases that was originally 
thought to be some pleural thickening and calcification 
consistent with prior asbestosis, a follow-up CT scan was 
negative for evidence of asbestosis.  

In February 1995, prior to the receipt of the veteran's claim 
of service connection for a lung disease, the veteran 
underwent an examination for Social Security disability 
purposes.  

In that examination, it was reported that the veteran had 
been a heavy smoker for 40 years and had worked for 25 years 
in an occupation that exposed him to asbestos without 
protection.  He quit smoking and retired in 1982.  
Significantly, it was also reported that the veteran worked 
on a Navy ship in service but did not recall any asbestos 
exposure.  

Dr. Krol diagnosed him with COPD due to his smoking and 
exposure to fumes and dust at work.  

After the receipt of the veteran's claim of service 
connection in March 1998, the veteran asserted that he was 
exposed to asbestos during service, which led to the 
development of lung disease.  However, on a May 1998 VA 
examination, the veteran's severe COPD was attributed to 
excess smoking, and the examiner found no current medical 
evidence to substantiate a diagnosis of asbestosis.  

On a December 1998 examination by Berks Schuylkill 
Respiratory Specialists, the veteran reported exposure to 
asbestos during service.  Asbestos exposure was substantiated 
by chest X-ray findings, and his COPD was attributed to 
smoking, occupational exposure and an asbestos history.  

However, a February 1999 VA examiner indicated that the 
etiology of the veteran's COPD was primarily his cigarette 
smoking history.  Initially, the examiner could not comment 
on the veteran's occupational exposure, but after a final 
radiologic report was received, the examiner found that the 
chest X-ray was not consistent with asbestosis.  

Likewise, in the January 2000 VA examination, the veteran's 
COPD was found to be most likely due to his cigarette 
smoking, with no evidence of asbestos-related disease found.  

Further, in an October 2002 VA examination, the pulmonologist 
initially believed that the veteran might have had prior 
asbestos exposure, based on a chest X-ray study.  However, 
his opinion was revised after he ordered a CT scan of the 
veteran's chest, which was interpreted by two other doctors 
to show no evidence of asbestosis.  

The October 2002 VA examiner, in addenda to his original 
report, indicated that the veteran's COPD was not asbestos-
related or related to his military service.  

In sum, the overwhelming competent medical evidence shows 
that the veteran was not exposed to asbestos and that his 
currently diagnosed COPD did not have its onset during his 
military service.  This conclusion is supported by radiologic 
evidence, as presented by X-ray studies and CT scans of the 
chest, and by the medical opinions of examiners.  

Although the veteran claims that his current lung disease, 
diagnosed as COPD, was incurred during service when he was 
exposed to asbestos, he, being a layman, has no expertise to 
give an opinion as to such questions of medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran may indeed have been exposed to asbestos, 
as claimed, the overwhelming medical evidence shows that his 
current lung disease was not the result of asbestos exposure.  

In view of the foregoing, the Board concludes that the weight 
of the evidence demonstrates that the veteran does not 
currently have a lung disease that had its onset during his 
period of military service.  In short, the claimed condition 
was not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim of 
service connection for a lung disease, claimed as due to 
exposure to asbestos, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for lung disease, including as due to 
exposure to asbestos, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

